Opinion

PER CURIAM.
The defendant moves pursuant to Practice Book § 4053 for review of the trial court’s partial modification of his pretrial bonds.1 We grant the motion for review, but deny the relief requested therein.
The defendant currently has two files pending in the Superior Court in Hartford. In the first file, the defendant is charged with the crimes of criminal possession of a weapon in violation of General Statutes § 53a-217 (a), attempted robbery in the first degree in violation of General Statutes §§ 53a-134 and 53a-49, reckless endangerment in the first degree in violation of General Statutes § 53a-63 and threatening in violation of General Statutes § 53a-62. All of the charges in the first file *414arise out of an alleged attempted robbery at a Hartford grocery store. In the second file, the defendant is charged with larceny in the first degree in violation of General Statutes § 53a-1222 based upon his alleged involvement in the theft of a motor vehicle. Both acts allegedly had been committed while the defendant was on probation. The court initially set the defendant’s bond at $500,000 in the first file and $25,000 in the second file.
After a violation of probation hearing, the trial court found that it was more likely than not that the defendant had committed an assault and a breach of peace and that he had threatened the victim, an employee of the grocery store. On the basis of the evidence presented at the violation of probation hearing, the court found that the state had not substantiated the other charges by a preponderance of the evidence.3 The court then opted to continue the defendant’s probation and to extend it for one year.
Approximately six weeks later, the defendant moved for a modification of the pretrial bond set in each of his files. His motion was based principally on the weakness of the state’s evidence.4 The bail commissioner *415informed the court that the defendant’s recent criminal history included convictions of larceny in the sixth degree in 1993 and 1996, forgery in the second degree in 1995 (four counts), larceny in the sixth degree in 1993, possession of narcotics in 1992 and sale of narcotics in 1991. Additionally, and more importantly, the defendant also has convictions of failure to appear in 1991, 1995 and 1996. The court reduced the defendant’s bond in the first file to $250,000 and left the bond in the second file undisturbed at $25,000.5 The court also ordered electronic monitoring and regular drug testing in the event that the defendant posted bond.
The determination of an appropriate pretrial bond is “a matter within the sound discretion of the trial court.” Winnick v. Reilly, 100 Conn. 291, 298-99, 123 A.2d 440 (1924). An appeal therefrom “will be sustained only in the event that it appears that the trial court has exercised its discretion in so unreasonable a manner as to constitute an abuse of discretion.” Id. We conclude that the trial court did not abuse its broad discretion in setting the defendant’s bonds in his two files at $250,000 and $25,000, respectively. The defendant has a lengthy criminal history, including three convictions of failure to appear, two of which have occurred in the past two years.
The defendant’s motion for review is granted, but the relief requested therein is denied.

 If the defendant is convicted of the class B felony of larceny in the first degree, he will also be subject to prosecution as a persistent felony offender.


 In accordance with Practice Book § 4053, the defendant initially filed his motion for review in the Appellate Court,. We transferred the motion to this court on April 10, 1997.


 The state represented to the court that it had not presented all of its evidence at the violation of probation hearing. Additionally, there was no indication by the trial court that the more serious charges could not be proven beyond a reasonable doubt at a full trial.


 The defendant also mentioned that the police officer who first had responded to the scene at the grocery store and who had testified for the state at the violation of probation hearing had recently been involved in allegations of police brutality in an unrelated case. Subsequent to the defendant’s motion before the trial court, the police officer also was charged with filing a false police report concerning the unrelated incident. We disagree with the dissent that that charge warrants our remand to the trial court for reconsideration of this defendant’s bonds. The defendant, of course, is free to file in the trial court another motion for bond modification based on new evidence pursuant to General Statutes § 54-69.


 The bail commissioner recommended a bond of $50,000 in the first file and $25,000 in the second file.